CONCURRING OPINION
By HORNBECK, J.
I concur in the judgment of affirmance because of the sound proposition of the *479syllabus in Morris v Bloomgren, and for that reason only.
The facts in this case exemplify the limit to which the doctrine of the Morris v Bloomgren case will lead us. The plaintiff’s driver had all but cleared the intersection and defendant’s car struck plaintiff’s car at the right rear wheel, yet it is the law that defendant’s car had the absolute right of way provided only she was driving in a lawful manner. The last chance doctrine which is discussed in Morris v Bloomgren avails plaintiff nothing because it does not appear that defendant knew of plaintiff’s position of danger,— though of course, she could have known.